Case 3:20-cv-08710-AET-DEA Document 66 Filed 05/03/21 Page 1 of 2 PageID: 669




Shireen A. Barday (admitted pro hac vice)
Stephanie L. Silvano (N.J. Bar No. 168182016)
GIBSON, DUNN & CRUTCHER LLP
200 Park Avenue
New York, NY 10166
(212) 351-2621
SBarday@gibsondunn.com
SSilvano@gibsondunn.com

Goutam U. Jois (N.J. Bar No. 037412007)
SIEGEL TEITELBAUM & EVANS, LLP
260 Madison Avenue, 22nd Floor
New York, NY 10016
(212) 455-0300
gjois@stellp.com

Attorneys for Plaintiff Gustavo Martínez

                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY


 GUSTAVO MARTÍNEZ

                 Plaintiff,
                    v.

 CITY OF ASBURY PARK,
                                                     Civil Action No. 3:20-8710-AET-DEA
 MONMOUTH COUNTY, BOROUGH
 OF BELMAR, AMIR BERCOVICZ,
 DEWITT BACON, DANIEL
 SAVASTANO, WILLIAM WHITLEY,
 and JOHN DOE OFFICERS 1–14,

               Defendants.



                         MOTION TO WITHDRAW APPEARANCE
       The undersigned hereby respectfully moves this Court to withdraw as counsel of record

attorney Patrick Hayden for Plaintiff Gustavo Martínez, as Mr. Hayden will no longer be affiliated

with Gibson, Dunn & Crutcher LLP as of May 4, 2021.
Case 3:20-cv-08710-AET-DEA Document 66 Filed 05/03/21 Page 2 of 2 PageID: 670




       The withdrawal of counsel will not result in any delay as Plaintiff will continue to be

represented by attorneys from Gibson, Dunn & Crutcher LLP.

       Accordingly, the undersigned counsel and Plaintiff respectfully request that attorney

Patrick Hayden be permitted to withdraw from this matter as counsel for Plaintiff and be removed

from the Court’s service list for all CM/ECF notices.

Dated: May 3, 2021
       New York, New York
                                             By: s/ Stephanie L. Silvano

 Shireen A. Barday (admitted pro hac vice)          Goutam U. Jois (N.J. Bar No. 037412007)
 Stephanie L. Silvano (N.J. Bar No. 168182016)      SIEGEL TEITELBAUM & EVANS, LLP
 GIBSON, DUNN & CRUTCHER LLP                        260 Madison Avenue, 22nd Floor
 200 Park Avenue                                    New York, NY 10016
 New York, NY 10166                                 (212) 455-0300
 (212) 351-2621                                     gjois@stellp.com
 SBarday@gibsondunn.com
 SSilvano@gibsondunn.com

                           Attorneys for Plaintiff Gustavo Martínez




                                                2
